USCA11 Case: 18-11913    Date Filed: 06/23/2021    Page: 1 of 6



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-11913
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 0:16-cv-62499-JIC



COREY DAVIS,

                                                             Plaintiff-Appellant,

versus

SHAMERE MCKENZIE,
SUN GATE FOUNDATION,
PUBLIC BROADCASTING SERVICE,

                                                           Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 23, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 18-11913           Date Filed: 06/23/2021       Page: 2 of 6



       Corey Davis, an inmate proceeding pro se, appeals following the dismissal

with prejudice of his complaint, brought in diversity and alleging defamation and

various other Florida state law causes of action, for failure to state a claim, due to

res judicata, and as frivolous or malicious, under 28 U.S.C. § 1915(e)(2)(B)(i) and

(g). As explained below, Davis appeals from both the dismissal of his complaint

and the court’s subsequent denial of his motion for reconsideration of that

judgment, of which he filed two.1 The district court dismissed Davis’s complaint in

February 2018, after a magistrate judge discovered that he, without disclosure to

the court, had filed a nearly identical action, as to all defendants but the Public

Broadcasting Service (“PBS”), in the Northern District of Illinois in February 2017

(the “Illinois suit”), after he initiated the instant proceedings in 2016. The

magistrate judge thus issued three separate reports and recommendations

(“R&Rs”), which recommended, in pertinent part, dismissal of Davis’s complaint

on the preceding grounds.

       Subsequently, Davis moved for reconsideration of the R&Rs, but he did not

file objections to them. Accordingly, the district court adopted all three R&Rs in

full and dismissed Davis’s complaint with prejudice on February 8, 2018. Less


       1
         Davis’s notice of appeal does not specify whether he only intended to appeal the denial
of one, or both, of his two motions for reconsideration of the district court’s dismissal of his
complaint. Because we construe liberally both pro se filings and notices of appeal generally, we
will construe Davis’s notice as encompassing both motions. See Campbell v. Air Jam. Ltd., 760
F.3d 1165, 1168 (11th Cir. 2014) (pro se filings); White v. State Farm Fire and Cas. Co., 664 F.3d
860, 863–64 (11th Cir. 2011) (notices of appeal).
                                                2
          USCA11 Case: 18-11913       Date Filed: 06/23/2021    Page: 3 of 6



than 28 days later, Davis then moved for reconsideration of that judgment under

Rule 59(e), which the court denied on March 6, 2018. Then, on April 9, 2018, he

moved for reconsideration of that ruling, requested leave to file out-of-time

objections to the R&Rs, and attached objections he sought to raise as to the R&Rs.

After the court denied the latter two motions on April 11, 2018, and entered

judgment accordingly, Davis appealed on May 3, 2018.

      On appeal, Davis argues that the district court’s res judicata determination

was incorrect, that the defendants’ defamatory statements were “not substantially

true,” and that the February 2018 dismissal of his complaint was erroneous. He

does not, however, expressly refer to the denial of his second post-judgment

motion for reconsideration or motion for leave to file out-of-time objections to the

R&Rs.

      Before addressing Davis’s arguments, we must determine whether we have

jurisdiction over his appeal. A notice of appeal in a civil case must be filed within

30 days after the judgment or order appealed from is entered.

Fed. R. App. P. 4(a)(1)(A). In civil cases, the timely filing of a notice of appeal is

a mandatory prerequisite to the exercise of appellate jurisdiction. Green v. Drug

Enforcement Admin., 606 F.3d 1296, 1300 (11th Cir. 2010).

      Under Rule 4(a)(4)(A), however, the running of this 30–day period will be

tolled if a party files one of the enumerated motions, including a motion to alter or


                                           3
           USCA11 Case: 18-11913        Date Filed: 06/23/2021     Page: 4 of 6



amend the judgment under Rule 59 of the Federal Rules of Civil Procedure. Fed.

R. App. P. 4(a)(4)(A). “[T]he time for appeal is postponed only by an original

motion of the type specified. I.e., a motion to reconsider an order disposing of such

a motion will not further postpone the time to appeal.” Wright v. Preferred

Research, Inc., 891 F.2d 886, 889 (11th Cir. 1990). “Similarly, where the movant

pleads substantially the same grounds in a second motion to reconsider as he did in

his original pleading, . . . then the time limit is not tolled.” Id.

       Further, our review is generally limited to the judgment, order, or part

thereof that an appellant designates in his notice of appeal. Osterneck v. E.T.

Barwick Indus., Inc., 825 F.2d 1521, 1528 (11th Cir. 1987); see also Fed. R. App.

P. 3(c)(1)(B). We generally construe an appellant’s notice of appeal liberally, but

we “will not expand it to include judgments and orders not specified unless the

overriding intent to appeal these orders is readily apparent on the face of the

notice.” White v. State Farm Fire and Cas. Co., 664 F.3d 860, 863–64 (11th Cir.

2011). Additionally, when the notice names a specific order to be appealed, we

infer a lack of intent to appeal unmentioned orders or judgments. Id. at 864.

       Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will be liberally construed. Campbell v. Air Jam. Ltd., 760 F.3d

1165, 1168 (11th Cir. 2014). However, a court may not “serve as de facto counsel

for a party [or] rewrite an otherwise deficient pleading in order to sustain an


                                             4
          USCA11 Case: 18-11913       Date Filed: 06/23/2021    Page: 5 of 6



action.” Id. at 1168–69. Moreover, all litigants in federal court—pro se or

counseled—are required to comply with the applicable procedural rules. See Albra

v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). A litigant abandons an issue by

failing to challenge it on appeal. See Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th

Cir. 1994) (applying the same to a pro se litigant).

      Here, we lack jurisdiction to entertain Davis’s appeal of the district court’s

February 2018 judgment of dismissal or its March 2018 denial of his first motion

for reconsideration, because he did not file his notice of appeal within 30 days of

the latter. Although his first motion for reconsideration tolled the time for

appealing the February 2018 judgment, the second such motion did not because it

did not assert new grounds. See Wright, 891 F.2d at 889. Accordingly, his appeal

is timely only as to the court’s April 2018 denial of his second motion for

reconsideration and his motion for leave to file out-of-time objections to the R&Rs.

Further, the objections Davis sought to raise to the R&Rs were not properly before

the district court, the court did not consider them, and they are thus outside of the

scope of Davis’s appeal. Finally, Davis makes no discrete argument as to the only

issue that is within the scope of his appeal—the denial of his second post-judgment

motion for reconsideration and his motion for leave to file out-of-time objections

to the R&Rs. He has thus abandoned any challenge to those rulings—and,

effectively, his entire appeal—by failing to raise any argument relevant to them.


                                           5
          USCA11 Case: 18-11913      Date Filed: 06/23/2021   Page: 6 of 6



See Irwin, 40 F.3d 347 n.1. Because we will not rewrite a deficient pleading to

sustain Davis’s appeal, we dismiss it. See Campbell, F.3d at 1168–69.

      APPEAL DISMISSED.




                                         6